DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.

Allowable Subject Matter
Claim 1-5, 7-9, 11, 13-15, 24-28, 30-31 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended 6/01/2022. Specifically, the prior art fails to teach “wherein the DMRS and the SSS are allocated in a same symbol and multiplexed in a TDM manner within the same symbol prior to DFT operation, wherein the DMRS is used to carry a synchronization signal block (SSB) time index and the SSS is used to carry partial cell ID information, wherein the DMRS occupies one or more resource elements (REs) within a physical resource block (PRB) and does not fully occupy the PRB, wherein a remaining one or more REs within the PRB are unused and power boosting is applied, wherein the power boosting provides a higher power to the DMRS relative to the PBCH; and transmitting the PBCH” as currently claimed in combination with the other limitations of the claimed invention.
As argued by Applicant, Ly et al. (“Ly”) (US 20180302182 A1) teaches SSS and DMRS in a same symbol, but these are multiplexed in a frequency domain multiplexing method. Si et al. US 20180248642 A1 Figure 19 shows time multiplexed DMRS with synchronization signals. US 20200154396 A1 ¶0106 teaches multiplexing SSS and DMRS. Likewise, WO 2018220854 A1 teaches “DMRS mapped to the same symbol as SSS and / or PBCH1 may be used” but this is frequency multiplexed. None of these references teaches “DMRS and the SSS are allocated in a same symbol and multiplexed in a TDM manner” in combination with “wherein the DMRS occupies one or more resource elements (REs) within a physical resource block (PRB) and does not fully occupy the PRB, wherein a remaining one or more REs within the PRB are unused and power boosting is applied, wherein the power boosting provides a higher power to the DMRS relative to the PBCH; and transmitting the PBCH.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478